department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division release number tax_year s ending date date release date uil code june 20xx taxpayer_identification_number person to contact employee identification_number employee telephone number certified mail - return receipt dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 for the tax period s above your determination_letter dated april 19xx is revoked our adverse determination as to your exempt status was made for the following reason s you have exceeded the gross_receipts limitation on income from non-member sources per public law this letter isn’t a determination of your exempt status under sec_501 for any periods other than the tax period s listed above organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit www irs gov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code you may also be eligible for help from the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely maria hooke director eo examinations enclosures publication fi department of the treasury internal_revenue_service tax exempt and government entities exempt_organizations examinations pe vember taxpayer_identification_number te form_990 return tax_year s ended june 20xx person to contact employee id telephone fax manager's contact information employee id telephone response due_date date certified mail - return receipt requested dear why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 if you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 for the periods above after we issue the final adverse determination_letter we'll announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office send additional information as stated in with irs appeals_office after the meeting or after we consider the information if you request a meeting with the manager or and above you'll still be able to file a protest the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally sign a consent to extend the period of limitations for assessing tax this is to allow the if you file a protest the auditing agent may ask you to letter rev catalog number 34809f irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position valid protest refer to publication how to appeal an irs determination on tax- exempt status for specific information needed for a fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we’ve issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn’t been addressed in published precedent or has been treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of this letter if you disagree with the technical_advice decision you will be able to appeal to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been abie to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call for additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter sincerely maria hooke director exempt_organizations examinations enclosures form 886-a form 4621-a form_6018 letter rev catalog number 34809f form 886-a date name of taxpayer schedule number department of the treasury - internal_revenue_service or exhibit tax identification_number last digits year period ended 20xx explanations of items issue whether code irc sec_501 facts qualifies for exemption under internal revenue eo is exempt from federal_income_tax under the sec_501 of the internal_revenue_code as a social and recreation club the eo was incorporated on january 19xx in the state of stated in its original certificate of incorporation are to promote singing cultivate the language and to maintain and promote social intercourse among its members the corporation's restated certificate of incorporation was filed on september 19xx in the state of the nature of the activities to be conducted or the purposes to be promoted or carried out by the corporation were stated as follows to encourage support and foster sports the arts education and encourage social and civic activities for members especially those relative to the background of the corporation the purposes of the corporation the form_990 return indicated that the eo is a social organization that promotes culture the eo derives income from membership dues other contributions investment_income and net gain loss from sale of securities the following is a percentage of investment_income to total income as reported on the organization’s form 990s the investment_income for the period ending june 20xx as of the eo’s total revenue for the period ending june 20xx was of the eo’s total revenue and for the period ending june 20xx was of the eo’s total revenue law sec_501 provides exemption from income taxes for clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder public law provides that social clubs are permitted to receive up to of their gross_receipts from sources outside of their membership without losing their tax-exempt status and that within that not more than of gross_receipts should be derived from the use of a social club’s facilities or services by the general_public the committee reports for public law senate report no 2d session c b further states a within the percent amount not more than percent of the gross_receipts should be derived from the use of a social club’s facilities or services by the general_public this means that www irs gov form 886-a rev catalog number 20810w page eorm 886-a - date name of taxpayer schedule number department of the treasury - interna revenue service explanations of items tax identification_number last digits year period ended an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from non-members so long as the latter do not represent more than percent of total receipts 20xx or exhibit ibi b thus a social_club may receive investment_income up to the full percent of its gross_receipts if no income is derived from non-members’ use of club facilities c in addition the committee report states that where a club receives unusual amounts of income such as from the sale of its clubhouse or similar facilities that income is not to be included in the percent formula revrul_66_149 holds a social_club as not exempt as an organization described in sec_501 where it derives a substantial part of its income from non-member sources rom sources outside of their membership without losing their tax-exempt status and that within that not more than of gross_receipts should be derived from the use of a social club’s facilities or services by the general_public taxpayer’s position the taxpayer has not yet been presented with this formal report but has communicated that it prefers to be tax-exempt however the taxpayer has been made aware of the government's position regarding the law of the investment_income limits as it relates to a sec_501 organization government’s position a sec_501 organization may receive up to of its gross_receipts including investment_income from sources outside of its membership without losing its tax-exempt status of the up to of the gross_receipts may be derived from the use of the club's facilities or services by the general_public or from other activities not furthering social or recreational purposes for members in the event that an organization has outside income that is more than these limits all the facts and circumstances will be taken into account in determining whether the organization qualifies for exempt status based on the examination the organization does not qualify for exemption as a social_club described in sec_501 which provides that in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments during the last three years the eo receives more than the insubstantial part of its gross_receipts allowed by the code from outside its membership the amount of investment_income received is considerably higher than the allowed under p l page www irs gov form 886-a rev catalog number 20810w schedule number department of the treasury - internal_revenue_service explanations of items tax identification_number last digits year period ended 886-a form date name of taxpayer me or exhibit 20xx revrul_66_149 supports this position stating that a social_club that derives a substantial part of its income from non-member sources is not exempt as an organization described in c conclusion the organization no longer qualifies for exemption under sec_501 as its investment_income has exceeded the investment_income threshold continually therefore it is proposed that the eo’s exempt status under c of the code be revoked effective july 20xx should this revocation be upheld form_1120 must be filed starting with the tax period ending june 20xx www irs gov form 886-a rev catalog number 20810w page
